Citation Nr: 1132889	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO. 07-37 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an effective date earlier than July 6, 1987, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1964 until May 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2007 and October 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in July 2008 at the Nashville RO.  The appellant testified at that time and the hearing transcript is of record.  

The Veteran requested a hearing before a member of the Board, which was scheduled for July 2011.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

The Board notes that the February 2007 rating decision also denied claims for service connection for a heart disease, diabetes mellitus, a right foot disorder, and a left shoulder disorder; as well as, an increased rating for a right shoulder disorder.  Of those claims, the Veteran only filed a notice of disagreement (NOD) in regard to the heart disease decision.  As such, the other claims were not appealed to the Board.  Additionally, the heart disease claim was fully granted by an April 2010 rating decision that granted service connection for coronary artery disease.  As such, that claim is not currently before the Board. 

The issue of service connection for bilateral hearing loss was raised by the Veteran in May 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of service connection for a right knee disorder and a higher initial evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise regarding whether the Veteran's tinnitus is related to his active service.

2.  The Veteran did not submit a claim, either formal or informal, for service connection for PTSD until July 6, 1987.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Entitlement to an effective date prior to July 6, 1987, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

In regard to the Veteran's claim of entitlement to an effective date prior to July 6, 1987, for the grant of service connection for PTSD, the claim arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for tinnitus.  Per his July 2008 RO hearing testimony, he contends that his Air Force service included loud noise exposure from the engines of the planes from which he performed numerous parachute jumps and through his assignment as a night club manager where loud music was played.  He reported 14 years of active flight line involvement.  He further claimed that he could not remember when he first noticed the ringing in his ears, but that it probably started in the mid-1970s, while in service. 

The service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  The service treatment records reveal that the Veteran participated in a hearing conservation program due to his job as an air traffic controller.  In a hearing conservation note, dated in August 1977, the Veteran was noted to be re-issued earplugs or muffs.  In hearing conservation notes, dated in March 1978 and January 1979, the Veteran was noted to not be issued any personal ear protection.  His examinations at entrance to and separation from active service, in October 1964 and February 1985 respectively, do not reveal any note of tinnitus.

The Veteran's DD-214s reveal that the Veteran served in the United States Air Force in numerous capacities, including as an open mess management supervisor, air traffic control technician, and airborne weather observer, and that he completed the Jumpmaster Course. 

The Veteran's claims file is generally silent as to any complaints of, or treatment for, tinnitus in his medical records. 

The Veteran received a VA examination in May 1988, following a claim for service connection for left ear deafness.  The examiner found the Veteran's ear canals to be normal, mild hearing loss above 2000 Hz at the left ear, and a normal right ear.  The examiner found normal brain stem evoked responses. 

The Veteran received another VA examination in April 2009.  The Veteran claimed that his tinnitus started about 40 years previously, while in service, implying an onset of around 1969.  The examiner noted that tinnitus was reported at the examination and that it was at least as likely as not a symptom of the hearing loss found to be present on examination.  The examiner opined that based on a review of the service treatment records, she did not believe the tinnitus to be directly related to or caused by the Veteran's military service.  She noted that the Veteran had previously denied the presence of tinnitus in a service treatment record dated in November 1984.

Although the April 2009 VA examiner found that the Veteran had previously denied the presence of tinnitus in a service treatment record dated in November 1984, the Board is unable to find that record.  The Board also notes that the service treatment records do indicate that in November 1984 the Veteran sought emergency psychiatric treatment and was admitted for inpatient treatment for PTSD.  Such records indicate that the Veteran might not have been clear headed in November 1984; thus even if the record described by the examiner does exist it might not provide the best picture of the Veteran's health at that time.

The Board finds that entitlement to service connection for tinnitus is warranted.  The service treatment records reveal that upon examination at entry into active service the Veteran was not diagnosed with any tinnitus and the service treatment records do not reveal any compliant, diagnosis, or treatment for any tinnitus.  The Board finds that the Veteran was exposed to loud noise in service as the Veteran's report of exposure to loud noise in service is consistent with the conditions of the Veteran's active service with the Air Force as an air traffic control technician and based upon the Veteran's participation in a hearing conservation program.  See 38 U.S.C.A. § 1154(a) (West 2002).  After examination in April 2009 the Veteran was diagnosed with tinnitus, but that examiner opined that the Veteran's tinnitus was not caused by or a result of the Veteran's military noise exposure based upon an in-service denial of tinnitus.  

In this case, the Veteran has competently and credibly reported that he first experienced tinnitus in service and has had tinnitus since service.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  In addition, the Veteran is currently diagnosed with tinnitus and was exposed to loud noise in service as demonstrated by the Veteran's participation in a hearing conservation program and the Veteran's military occupations.  As such the evidence is at least in equipoise and entitlement to service connection for tinnitus is granted.  See Gilbert, 1 Vet. App. at 58. 

III.  Earlier Effective Date

The Veteran argues that he is entitled to an earlier effective date for the grant of service connection for PTSD.  

The basic facts are not in dispute.  On July 6, 1987, the Veteran's initial application for service connection for PTSD was received by VA.  In a rating decision dated in December 1987, the RO denied entitlement to PTSD.  The Veteran filed an application to reopen a claim of entitlement to service connection in August 2006.  The RO granted entitlement to service connection for PTSD in a rating decision dated in October 2007 and assigned an effective date of August 31, 2006 and an initial evaluation of 30 percent disabling.  The Veteran appealed this rating decision regarding the effective date of the award of service connection and the initial evaluation assigned.  In December 2009 the Veteran filed a claim of clear and unmistakable error (CUE) in the RO's December 1987 rating decision denying entitlement to service connection for PTSD.  Subsequently, in a rating decision dated in January 2010, the RO found CUE in the RO's December 1987 rating decision and granted service connection for PTSD from July 6, 1987, the date of the Veteran's initial claim for service connection for PTSD.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for PTSD was received by VA.  The Board notes that an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to July 6, 1987, VA is precluded, as a matter of law, from granting an effective date prior to July 6, 1987, for service connection for PTSD.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date earlier than July 6, 1987, for a grant of service connection for PTSD, is denied.


REMAND

The Veteran also contends that he currently has a right knee disorder due to service and that his service-connected PTSD is more severe than indicated by the 30 percent disability rating.

The Board notes that the Veteran had occasional right knee complaints in service, including in November 1970 and March 1974.  In May 1971, March 1972, and April 1973 Reports of Medical Examination the Veteran was noted to have good right knee strength and full range of motion.  However, the Veteran was also noted to have clicking on stress over the right medial meniscus.  A February 1985 retirement examination found the lower extremities to be generally normal and that the Veteran only complained of left knee pain at that time. 

Private medical records from October 1999 from the Florida Hospital Orlando, noted that the Veteran had right knee pain after turning his motorcycle over on his right knee.  X-rays taken at that time found a normal right knee.

Private medical records from the Center for Sports Medicine & Orthopaedics noted numerous right knee complaints.  A November 2004 record noted that the Veteran had right knee mild instability with quad atrophy.  Another November 2004 record noted that a Magnetic Resonance Imaging (MRI) scan showed a diminutive thin anterior cruciate ligament, suggesting congenital hypoplasia or previous post traumatic injury and no acute internal derangement; he was diagnosed with right knee pain.  The Veteran was noted in a February 2005 treatment note to indicate that his right knee has been a problem since a fall in 1998.  The Veteran was diagnosed with right knee chronic ACL tear.  In June 2005 the Veteran complained of right knee instability.  The Veteran was diagnosed with right knee chronic ACL tear, improved with brace.

However, the Veteran has claimed to have had chronic right knee pain since service.  The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159 (2010); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The record does not indicate that he has been afforded a VA examination in regard to his claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
As the Veteran has claimed to have had chronic right knee pain since service, was noted to complain of right knee pain in service, and has been diagnosed with chronic right knee ACL tear in his post-service treatment records, the Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from a right knee disorder that is etiologically related to his service. 

In regard to the PTSD claim, the Veteran was last afforded a VA medical examination in September 2007.  The Board notes that in a June 2007 statement, the Veteran reported that the RO had not reviewed his mental health record from the Chattanooga VA Medical Center (VAMC).  The Board finds that although a few VAMC records have been associated with the claims file not all of his records have been so associated, and none of his reported mental health records have been associated.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board has no discretion and must remand the claims for the Veteran's complete VA treatment records to be obtained and associated.

The Board also finds that after associating his VA outpatient treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination regarding the severity of his PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Lastly, the Board notes that there are limited post-service treatment records regarding the Veteran's PTSD during the appeal period.  However, there are lay statements from the Veteran and his ex-wife evidencing the Veteran's symptomology during the appeals period.  This evidence is an adequate basis upon which an opinion may be based.  As such, an opinion regarding the severity of the Veteran's PTSD since July 6, 1987, has not yet been obtained, a retrospective opinion regarding the severity of the Veteran's PTSD since July 6, 1987, should be obtained on remand.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including all records regarding the Veteran's mental health treatment from July 1987 to the present and all treatment records regarding the Veteran from the Chattanooga VAMC.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right knee disorder found to be present.  The claims folder and a copy of this remand shall be made available to and reviewed by the examiner.  All indicated studies shall be performed and all findings shall be reported in detail.  The examiner shall (1) opine as to whether it is at least as likely as not that any right knee disorder found to be present had its onset in or is related to service.  In doing so, the examiner must (2) acknowledge the Veteran's in-service treatment for the right knee, his report of a continuity of right knee symptoms since service, and any intercurrent post-service right knee injuries. 

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Thereafter, forward the Veteran's claims file for review by an appropriate examiner for the purpose of rendering an opinion regarding the severity of the Veteran's PTSD since July 6, 1987.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of the PTSD and whether it alone rendered him unemployable.  Because there are few clinical records dated throughout this period, the examiner should specifically consider and the statements of the Veteran and his ex-wife regarding the severity of his symptomatology during this time period and the resultant impact on his occupational and social functioning as of that time.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a report.  

5.  Then, readjudicate the appeal.  In doing so, the RO must consider the criteria for evaluating mental disorders in effect prior to February 3, 1988, in effect prior to November 7, 1996, and in effect beginning November 7, 1996.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT J. BURRIESCI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


